REASONS FOR ALLOWANCE
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-19 directed to a method non-elected without traverse.  Accordingly, claims 16-19 have been cancelled. Claims 5-7 are previously cancelled. Claim 21 has been cancelled by the applicant.

Reasons for Allowance
Claims 1-4, 8-15, 20, and 22-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a radiofrequency generator in bidirectional communication with the control unit, connected to memory storing a set of parameters for a treatment procedure, wherein the controller processes a flow rate signal from a flow sensor to allow an RF generator to adjust the speed and direction of the motor based on the flow rate and the treatment parameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792